NOTE: This order is nonprecedential.

  muiteb ~tate11 ~ourt of ~peaI11
      for tbe jfeberaI ~ircuit

                         AZ,
                Claimant-Appellant,

                          v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                      2012-7046


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-2393, Judge Lawrence B.
Hagel.

               EDWARD FEARS, JR.,
                Claimant-Appellant,

                          v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                      2012-7047
AZV. DVA                                               2


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-4553, Judge Robert N.
Davis.

                          AY,
                 Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                       2012-7048


    Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-2390, Chief Judge Bruce
E. Kasold.


                     ON MOTION


                       ORDER
   AZ, Edward Fears, Jr. and AY move without opposition
to have these appeals heard together before the same
merits panel. AY also moves without opposition for the
court to accept the non-conforming confidential joint ap-
pendix.

   Upon consideration thereof,

   IT Is ORDERED THAT:
3                                                    AZV. DVA



    (1) The motions to "set together" are granted to the
extent that the cases will be treated as companion cases
and will be argued before the same merits panel.

    (2) The confidential joint-appendix is accepted for fil-
ing in appeal No. 2012-7048.

                                 FOR THE COURT


      JAN 09 2013                /s/ Jan Horbaly
         Date                    Jan Horbaly
                                 Clerk


cc: Sean A. Ravin, Esq.

                                            u.s.~U~~~rf°R
    Steven M. Mager, Esq.
    Michael S. Macko, Esq.
    Elizabeth M. Hosford, Esq.
                                                   JAN U9 2013
s26
                                                     JAN HORBALY
                                                       ClERK